Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.  Specifically, while the amendments bring in additional structural limitations from previous dependent claim 2, they do not place the claims in condition for allowance.   A telephone call was made to Hesong Cao on 15, 17 and 21 June 2022 to discuss the amendment (and a detailed voice mail was left) however a timely interview was not able to be held in the timing required by the AFCP program.   
Specifically, as noted in the voicemail message, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a hole in the bus bar which overlaps with the vents) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims only require that the “the first portion at least partially overlaps with the explosion-proof piece, and the second portion at least partially overlaps with the explosion-proof piece”, which is specifically described by the prior art (Obasaih et al. - paragraph [[0217] - reduced cross sectional areas on the bus bar which fracture in response to the vent bulging, shown in figures 20 and 21 and annotated in the final office action).  
There is no requirement for the hole (a positioning hole in the prior art as applicant notes) to overlap the vents (i.e. explosion-proof pieces) as applicant argues.  The Examiner notes that the claim also requires “the first busbar further has a first through hole, the first weak zone comprises a first portion and a second portion, and the first portion and the second portion are respectively located on two sides of the first through hole” however the location of the through hole relative the first and second portions is met by the prior art as shown in the annotated figures of the prior art. 
Further, the Examiner notes that the instant claims require first and second batteries each which comprise an explosion-proof piece, and the amended limitation: “the first portion at least partially overlaps with the explosion-proof piece, and the second portion at least partially overlaps with the explosion-proof piece” which fails to specify which explosion-proof piece is overlapped (i.e. the explosion-proof piece of the first or second battery?).
Therefore, the rejection as set forth in regard to claim 2 in the Final Rejection of 15 April 2022 based on Obasih et al. is maintained

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723